CREA WOBR AE Teeumernti7e1 FFaec6e26721 Paggelibf6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

INSTITUTIONAL CAPITAL NETWORK,
INC.,

Plaintiff, Case No.: 1:21-cv-02289
Vv.

JOHN DOES # 1-10 and COMPANIES A-Z
d/b/a www. icapitalnetwork.net,

 

Defendants.

a GRANTING PLAINTIFF’S

MOTION FOR A PRELIMINARY INJUNCTION

 

Plaintiff Institutional Capital Network, Inc. (“iCapital Network”) filed a Complaint seeking
to temporarily, preliminarily, and permanently enjoin Defendants John Does # 1-10 and
Companies A-Z d/b/a www.icapitalnetwork.net (“Defendants”) from: (1) violation of the
Anticybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d)(1); (2) trademark
infringement under the Lanham Act and New York common law, and (3) unfair competition under
New York law and false association and false designation of origin under the Lanham Act (ECF
1). iCapital Network subsequently moved ex parte for a Temporary Restraining Order, Order
Authorizing Expedited Discovery, Order Authorizing Alternative Service by Email, and Order to
Show Cause for a Preliminary Injunction (ECF 6). On March 17, 2021, the Court granted the
temporary restraining order (ECF 8).

The Court, having reviewed the Complaint, the Memorandum of Law in Support of
iCapital Network’s Ex Parte Motion for a Temporary Restraining Order, Motion for a Preliminary
Injunction, Order Authorizing Expedited Discovery, and Order Authorizing Alternative Service

by Email (ECF 6-2), the supporting Affidavits (ECF 6-3 and 6-4), iCapital Network’s Reply

 

 
Cael ALeawiOZeere Daoumemtivel FfiddOa/2621 PaeageDbb6

Memorandum in Support of its Motion for a Preliminary Injunction and supporting Affidavits, and
the entire record herein, makes the following findings of fact and conclusions of law:

1, iCapital Network has served Defendants with the Complaint and exhibits thereto,
Summons, the Court’s March 17, 2021 Ex Parte Order (the “x Parte Order”), and other papers
filed in this case as set forth in the Affidavit of Service of Process filed by iCapital Network on
March 19, 2021 (ECF 11 and 12);

2. Pursuant to Federal Rule of Civil Procedure 65(c), iCapital Network has posted a
bond in the amount of $5,000.00 (ECF 16) in accordance with the Ex Parte Order which constitutes
sufficient security.

3. iCapital Network is the owner of all rights in and to U.S, Trademark Registration
Nos. 5,088,562, 5,269,497, and 5,269,499 for certain trademarks related to “iCapital” (the
“tCapital Trademarks’’).

4. Defendants are not now, nor have they ever been, authorized or licensed to use the
iCapital Trademarks, not can they allege a bona fide noncommercial or fair use of the iCapital
Trademarks.

5. Defendants have used a domain name containing the iCapital Trademarks,
www.icapitalnetwork.net (the “Infringing Domain Name”), which redirected to iCapital
Network’s website at www.icapitalnetwork.com, to impersonate iCapital Network and persons
associated therewith. Defendants have created fake job descriptions and applications that illegally
use the iCapital Trademarks, created fake email addresses impersonating iCapital Network
employees, and sent emails infringing the iCapital Trademarks. Defendants have acknowledged

their illegal conduct and have demanded a ransom in exchange for ceasing such conduct.

 
6aa8e1124 1eQvee2BORRICC Deeaniaantys1 AlipenOasze721 Aeagecszobics

6. iCapital Network has demonstrated a probability of success in proving at trial that:
(i) consumers are likely to have been confused by Defendants’ use of the iCapital Trademarks in
the Infringing Domain Name; (ii) Defendants’ use of the Capital Trademarks and Infringing
Domain Name constitutes trademark infringement and cybersquatting in violation of 15 U.S.C. §
1114 and 15 U.S.C. § 1125(d)(1); and (iii) Defendants have engaged in unfair competition with
iCapital Network.

7. iCapital Network is likely to suffer immediate and irreparable injury, loss, or
damage, if a preliminary injunction is not granted.

8. The harm to iCapital Network of denying a preliminary injunction outweighs any
harm to the legitimate interests of Defendants.

9. The public interest favors issuance of a preliminary injunction in order to protect
iCapital Network’s interest in the iCapital Trademarks and protect the public from being deceived
and defrauded by Defendants’ misconduct.

10. Entry of an order other than a preliminary injunction would not adequately achieve
the purposes of the Lanham Act and the ACPA to preserve iCapital Network’s equitable remedies
for trademark infringement and cybersquatting, respectively.

Accordingly, FOR GOOD CAUSE SHOW, it is HEREBY ORDERED that Defendants,
and their officers, agents, servants, employees, and attorneys, and all those in active concert or
participation with them, are PRELIMINARILY ENJOINED from:

(a) Continuing to operate the Infringing Domain Name, or engaging in any
other activity that would infringe the iCapital Trademarks, or iCapital

Network’s rights in or to use or exploit said trademarks, including without

 
Cate ll AleowePZBeARCe Dootimerttlvel AfitecDO8/26/21 Aaage’4ob66

(b)

(c)

(d)

(c)

(f)

limitation the word “iCapital” or phrase “iCapital Network,” or any variant
thereof;

Engaging in any course of conduct likely to cause confusion, deception, or
mistake, or to injure iCapital Network’s business reputation, or to dilute the
distinctive quality of the iCapital Trademarks;

Performing any other act of unfair competition against iCapital Network or
act that injures iCapital Network’s reputation or good will;

Effecting assignments or transfers, forming new entities or associations or
utilizing any other device for the purpose of circumventing or otherwise
avoiding the prohibitions set forth in this Order or infringing the iCapital
Trademarks;

Using, linking, transferring, selling, or exercising contro] over the
Infringing Domain Name, or any other domain name that incorporates, in
whole or in part, the iCapital Trademarks, or any domain name that is used
in connection with any infringing website; and

Impersonating any employee of iCapital Network or using any electronic

means to impersonate iCapital Network or its employees.

IT FURTHER ORDERED, that Google, LLC shall immediately transfer ownership of

the Infringing Domain Name to iCapital Network; and

IT IS FURTHER ORDERED, that any third party providing services in connection with

any Defendant, the Infringing Domain Name, and/or Defendants’ infringing or unlawful activities,

including without limitation Internet Service Providers, back-end service providers, web

designers, sponsored search engine or ad-word providers, merchant account providers, third party

 
Cease ll lewo22BQeA NCC Daccumernttl7s1 AttecdGB25/21 Faeeedbobts

processors and other payment processing services, shippers, domain name registrars and domain
name registries, and email account providers, shall, upon receiving notice of this Order, (i) deliver
to iCapital Network or its counsel copies of documents and records relating to Defendants, the
Infringing Domain Name, and Defendants’ operations, including, but not limited to, records and
data contained in electronic format, such delivery to be made in their native format, (ii) take such
action as necessary to prevent Defendants from continuing to operate their infringing or unlawful
conduct, (iii) immediately transfer any domain name that infringes the iCapital Trademarks to
iCapital Network, and (iv) immediately shut down any email account used by Defendants to
infringe the iCapital Trademarks ot impersonate iCapital Network or any person associated
therewith; and

IT IS FURTHER ORDERED, that iCapital Network is permitted to conduct limited
expedited discovery to obtain the following information: (1) all names, physical addresses, email
addresses, and Internet Protocol addresses associated with Defendants or the Infringing Domain
Name; and (2) any other websites or domain names associated with or related to Defendants or the
Infringing Domain Name, along with all names, physical addresses, email addresses, and Internet
Protocol addresses associated with such websites and/or domain names; and

IT IS FURTHER ORDERED, that iCapital Network may serve documents on
Defendants by electronic mail at wendytalerman1966@gmail.com until such time that Defendants
enter an appearance in this action. If iCapital Network receives confirmation that emails are unable
to be delivered to the aforesaid email address, iCapital Network may serve documents on
Defendants by filing said documents on ECF and Defendants shall be deemed to have notice of

said documents upon their filing on ECF; and

 

 

 
Cate Pl eawiZeePKee Deotmerntive1 Ffidds726721 Pagge@obe

IT IS FURTHER ORDERED, that Defendants are hereby given further notice that they
shall be deemed to have actual notice of the issuance and terms of such Preliminary Injunction
upon the filing of this Order on ECF and any act by them or any one of them in violation of any
of the terms thereof may be considered and prosecuted as contempt of this Court. iCapital Network
shall further serve a copy of this Order on Defendants by electronic mail at

wendytalerman1966@gmail.com and shall thereafter file proof of service on ECF.

qe [ IT IS SO ORDERED, this 7 day of _/ l aa , 2021 at jt AT on,
heed

 
  

Zit

 

Ffon. P. Kevin Castel, U.S.D.J.

 
